El Juez Asociado Señor Hutchison,
emitió la opinión del Tribunal.
En agosto 13 de 1930, la corte de distrito, en un procedi-miento de certiorari, anuló una ordenanza a virtud de la cual un municipio había hecho asignaciones de dinero para el pago de sueldos sin haber asignado fondos para satisfacer una sen-tencia pendiente contra dicho municipio desde el 21 de mayo de 1925 a favor del Banco de Ponce. En diciembre 8 de 1930 fue'desestimada la apelación interpuesta contra esta *587sentencia. 41 D.P.R. 1006. En agosto 5 la corte '‘había dic-tado nna resolución prohibiendo al demandado que pusiera en vigor el presupuesto en cuanto al pago de sueldos se re-fería y pagar tales sueldos mientras estuviera pendiente el procedimiento de certiorari o hasta que se dictara nueva or-den. En octubre 10 el demandado solicitó que se dejara sin efecto la resolución de agosto 5. El 24 de noviembre la corte anuló dicha orden. El demandante apela y alega que la corte de distrito cometió error: I9, al resolver que la medida adop-tada para asegurar la efectividad de la sentencia equivalía a un embargo de fondos públicos municipales; 29, al dejar sin efecto su resolución anterior, so pretexto de que constituía un embargo y por razones diferentes a las que se solicitaron por los propios demandados; 39, al establecer que los em-pleados del municipio eran parte necesaria, y 49, al establecer que el municipio para cumplir con la sentencia dictada en el procedimiento de certiorari no tenía necesidad de proveer para el pago de los intereses de la sentencia de mayo 21 de 1925.
El presente recurso de apelación fué discutido y sometido en diciembre de 1931. Ninguno de los errores anteriores, de haberse cometido, constituía entonces un error que daba lugar a la revocación. El objeto de la resolución de 5 de agosto de 1930 fué impedir cierta actuación del municipio deman-dado hasta tanto se determinaba definitivamente la cuestión envuelta en el procedimiento de certiorari. La sentencia dic-tada por la corte de distrito en dicho procedimiento se con-virtió en definitiva cuando la apelación instituida contra la misma fué desestimada por esta corte en diciembre 8 de 1930. Si la resolución de agosto 5 no cesó de tener validez en dicha fecha ella hubiera sido anulada en cualquier momento posterior al indicar el demandado que ya había transcurrido el período que la misma trataba de abarcar. Las primeras cua-tro cuestiones que trata de levantar el apelante en sus seña-lamientos de errores habían llegado a ser académicas más de *588nn año antes de haberse disentido y sometido el caso en diciembre 18 de 1931.
La contención restante de la parte apelante se basa en la premisa falsa de que la resolución de agosto 5 contenía los mismos pronunciamientos que la sentencia posteriormente dictada.
De todos modos, esta contención en la forma en que ha sido discutida en el alegato no requiere ulterior consideración. Debe desestimarse la apelación.
El Juez Asociado Señor Córdova Dávila no intervino.